Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 2/12/2021 has been considered by the Examiner.  
	Status of the Claims:  Claim 4 has been cancelled, Claims 1, 2, and 5 are amended, and Claims 6-7 and 11-20 were previously withdrawn.  As indicated in Examiner’s Amendment below, the withdrawn claims are hereby cancelled. Claims 1-3, 5, and 8-10 are allowed as indicated in the action below.  
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner’s Amendments are necessary to place the application in condition for allowance.  Applicant previously withdrew Claims 6-7 and 11-20 without traverse but had not cancelled the claims.  Examiner is cancelling the claims in order to file the notice of allowance for the application.  

	The Examiner’s Amendment is as follows:

Claims 6-7 and 11-20 are cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest cited prior art, Allen (U.S. Patent Application Publication No. 20110191243), teaches custom organizing of ATMs based on the statuses of the respective ATMs.  Allen further teaches grouping ATMs based on proximity and redirecting traffic based on cash levels and operational statuses 
In light of Applicant’s amendments and upon reconsideration of the claims as a whole, Examiner submits that the claims are allowable over the cited art.  Examiner performed an updated search and failed to find closer results.  Claims 1-3, 5, and 8-10 are novel and non-obvious over the prior art.  
Examiner previously rejected Claims 1-3, 5, and 8-10 for indefinite language with respect to the IoTs and SSTs.  However, Applicant’s amendments have overcome these rejections.  Accordingly, Examiner submits that the claims are now definite.  
	 Examiner previously rejected claims 1-3, 5, and 8-10 as indefinite for use of “media levels” and “available for media” in Claim 1.  However, Examiner submits that it is now clear that “media levels” refers to currency levels in the SSTs.  Accordingly, Examiner is withdrawing the indefiniteness rejection.  
	Accordingly, Claims 1-3, 5, and 8-10 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.B./Examiner, Art Unit 3627


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627